 LODGE NO. 10. IAMLodge No. 10, International Association of Machin-ists and Aerospace Workers and Gary Hammer-ly and Reynolds Metals Company, Inc., Partyto the Contract. Case 5-CB-3099August 5, 1981DECISION AND ORDERUpon an unfair labor practice charge filed onMay 14, 1979, by Gary Hammerly (herein alsocalled the Charging Party), the General Counsel ofthe National Labor Relations Board, by the Re-gional Director for Region 5, issued a complaint onJuly 6, 1979, against Lodge No. 10, InternationalAssociation of Machinists and Aerospace Workers(herein also called Respondent or the Union), alleg-ing that Respondent engaged in and was engagingin unfair labor practices affecting commerce withinthe meaning of Section 8(b)(1)(A) and Section 2(6)and (7) of the National Labor Relations Act, asamended. Copies of the complaint and notice ofhearing were duly served on Respondent and theCharging Party. Thereafter, Respondent filed atimely answer denying the commission of anyunfair labor practices.On October 17, 1979, the parties filed with theBoard a stipulation in the instant proceeding inwhich they agreed to waive a hearing before anadministrative law judge and the issuance of an ad-ministrative law judge's decision, and to submit thematter directly to the Board for findings of fact,conclusions of law, and an appropriate order. Theystipulated that the charge, the complaint and noticeof hearing, Respondent's answer, and the formalstipulation and exhibits attached thereto constitutethe entire record herein. On January 15, 1980, theBoard issued an order approving the stipulation,transferring the proceeding to the Board, and per-mitting the filing of briefs. Thereafter, the GeneralCounsel and Respondent filed briefs.Upon the entire record in the case, the Boardmakes the following findings:I. JURISDICTIONReynolds Metals Company, Inc. (herein alsocalled the Company or the Employer), is a Dela-ware corporation engaged in the operation of var-ious manufacturing facilities throughout the UnitedStates where it produces aluminum and allied prod-ucts. Only its facility at Seventh and BainbridgeStreets, Richmond, Virginia, also called the SouthPlant, is involved herein.During the preceding 12 months, a representa-tive period, the Company purchased and receivedin interstate commerce materials and suppliesvalued in excess of $50,000 from points locatedoutside the Commonwealth of Virginia.257 NLRB No. 71At all times material herein, the Company is, andhas been, an "employer" as defined in Section 2(2)of the Act, engaged in "commerce" and in oper-ations "affecting commerce" as defined in Section2(6) and (7) of the Act, respectively.II. THE LABOR ORGANIZATION INVOLVEDLodge No. 10, International Association of Ma-chinists and Aerospace Workers, is a labor organi-zation within the meaning of Section 2(5) of theAct.III. THE UNFAIR LABOR PRACTICESThe issue presented is whether Respondent, bydenying certain unit employees, specifically store-room attendants, an opportunity to vote on whichschedule they would work, violated Section8(b)(l)(A) of the Act.A. The FactsThe Employer operates various manufacturingfacilities, including the South Plant involvedherein. Respondent represents, in a single unit, var-ious employees at the South Plant, including ma-chinists, roll grinders, and storeroom attendants.The Employer and Respondent were parties to acollective-bargaining agreement effective June 1,1977, to June 1, 1980, which provided, inter alia,that the Employer may schedule all or part of itsemployees to a 7-day, four-shift continuous oper-ation. During negotiations for this agreement, theEmployer and Respondent orally agreed that, if itbecame necessary for unit employees to work a 7-day, four-shift schedule, Respondent could decidewhich of four different 7-day schedules the unitemployees would work.In late 1977 the Employer advised Respondentthat in January 1978 the machinists' would have tocommence working a 7-day schedule.2On Decem-ber 18, 1977, Respondent held a meeting for all ofits members in the South Plant unit to vote onwhich schedule the machinists would work. At thismeeting, during which nonmembers were not per-mitted to participate, the members, regardless ofclassification, voted that the machinists wouldwork under Schedule 1.3 Of the two storeroom at-'At all times material hereto. there were approximately 70 machinists,of whom approximately 60 were members of Respondent.: The South Plant roll grinders signed a memorandum dated December15, 1977, wherein they agreed to "cover the forthcoming seven-day oper-ation" by working overtime on weekends.a More specifically, the members decided that the 16 machinists whowere to work on a 7-day schedule would work under Schedule I for aperiod of 38 weeks or until the number of machinists required to work a7-day operation exceeded 24. and thereafter the machinists would revertto Schedule 3 if a 7-day operation s*ere still needed587 DECISIONS OF NATIONAL LABOR RELATIONS BOARDtendants then employed by the Employer, bothwere members of Respondent, but only one partici-pated in the vote. There was no mention at thismeeting about the storeroom attendants convertingto a 7-day schedule. Sometime after this meeting,the machinists commenced working under Sched-ule 1.On October 29, 1978, Respondent conducted an-other meeting for all of its members who were inthe South Plant unit. The membership voted thatthe machinists would remain on Schedule 1 untilthe number of machinists required to work a 7-dayschedule exceeded 24, at which time they wouldrevert to Schedule 3. At this meeting, duringwhich nonmembers of Respondent were not per-mitted to participate, there was again no mentionof the storeroom attendants converting to a 7-dayschedule. The two storeroom attendants then em-ployed by the Employer were both members ofRespondent, but only one participated in the vote.In February 1979 the number of machinists on a 7-day schedule exceeded 24, and, accordingly, themachinists converted to Schedule 3.Also in February 1979 the roll grinders com-menced working under Schedule I after the Em-ployer conducted a poll among all the roll grindersas to which schedule they desired. Shortly before,or simultaneously with, the poll, the roll grindersreceived from Shop Steward Robert Herringcopies of the four proposed 7-day schedules. Al-though Respondent was not notified that the pollwas to be conducted, Respondent, having knowl-edge of the outcome of the vote, at no time object-ed in any manner to the poll or to the roll grindersworking under Schedule 1. Of the 14 roll grinders,13 were members of Respondent.In April 1979 John Hesse, the Employer's store-room attendant foreman,4informed all five of theEmployer's storeroom attendants that they wouldbe given the opportunity to vote on which 7-dayschedule they would work. About the same timeRespondent was notified that the storeroom atten-dants would have to work a 7-day schedule. ShopSteward Herring, on or about May 1, 1979, advisedthe Employer that the storeroom attendants wouldwork the same 7-day schedule that the machinistswere working; i.e., Schedule 3. At this time four ofthe storeroom attendants, Gary Sims, Larry John-son, Robert Huband, and Gary Hammerly, theCharging Party, were not members of Respondent,and John Hensley, the second most senior store-room attendant, was a member of Respondent.When the storeroom attendants learned from Her-ring that they would be working under Schedule 3,Sims, Johnson, Huband, and Hammerly ap-4A supervisor within the meaning of Sec. 2(11) of the Act.proached Ralph Totty, a maintenance supervisor,about their not having voted on which schedulethey would work. Totty, after investigating the sit-uation, told the four that he had met with Re-spondent's shop committee and that there wasnothing he could do. Thereafter, Huband andHammerly approached Herring and told him thatthey wanted him to have a meeting among thestoreroom attendants so that they could vote onwhich schedule they would work. Herring refusedto do so. Effective May 7, 1979, the storeroom at-tendants commenced working under Schedule 3.They were never given an opportunity to expresswhich of the four 7-day schedules they preferred,except to the extent that at the December 18, 1977,and October 29, 1978, meetings all members of Re-spondent were able to express a preference as towhich 7-day schedule the machinists would work.There was no necessity for the storeroom atten-dants to work under Schedule 3.5B. Contentions of the PartiesThe General Counsel contends that Respondentbreached its duty to fairly represent the storeroomattendants when it arbitrarily, or for reasons ofnonmembership in the Union, failed to allow themto vote on which of four schedules they preferredto work when it became necessary for them towork a 7-day operation. Respondent contends that,inter alia, pursuant to the collective-bargainingagreement, the matter at issue was exclusivelywithin the Union's control because the votes ofDecember 18, 1977, and October 29, 1978, wereopen to all members of Respondent (including thetwo storeroom attendants then in the Employer'semploy) and determined what schedule would beapplied to all employees required to work a 7-dayoperation; the Union properly applied Schedule 3to the storeroom attendants; and, since the com-plaint does not allege that Respondent violatedSection 8(b)(1)(A) of the Act by limiting thesevotes to union members, Branch 6000, National As-sociation of Letter Carriers (United States PostalService, West Islip, N. y),6is not controlling herein.For these reasons, Respondent contends that thecomplaint should be dismissed in its entirety.C. Discussion of Law and ConclusionsThe schedule which employees are to work isunquestionably a term and condition of employ-ment which directly concerns every employee in abargaining unit irrespective of union membership.7s Schedule 3 was the only one of the four 7-day schedules which en-abled union member Hensley to work on the day shift, Monday throughFriday, every week.6232 NLRB 263 (1977).7Ibid.588 LODGE NO. 10, 1AMHere, Respondent, pursuant to the collective-bar-gaining agreement, admittedly possessed the au-thority to select which of four schedules the SouthPlant unit employees would work if they were re-quired to work a 7-day operation. Nonetheless, Re-spondent had a concurrent statutory obligation toexercise this authority upon considerations or clas-sifications which are not arbitrary, discriminatory,or in bad faith. If Respondent failed to satisfy thisobligation when, in its statutory representative ca-pacity, it denied the storeroom attendants a vote inthe selection of their work schedule, then it violat-ed Section 8(b)(1)(A) of the Act. For the reasonsset forth below we find that the process set by Re-spondent for the selection of a work schedule forthe storeroom attendants was discriminatorilybased on considerations of nonmembership in theUnion and that it arbitrarily denied one classifica-tion of employees an opportunity to participate.The record establishes a pattern by Respondentof basing the selection of which schedule the SouthPlant unit employees would work on votes limitedin participation to member unit employees. Theelections conducted by Respondent in both Decem-ber 1977 and October 1978 to determine which offour schedules the machinists would work, whileopen to all unit job classifications, were closed tononmember unit employees.9Selection of a workschedule for the roll grinders followed the samebasic pattern in that all the roll grinders, 13 out of14 of whom were union members, were polled asto which schedule they preferred. While this pollwas conducted by the Employer, the result thereofwas implemented without Respondent's objection.In contrast, Respondent made no effort to ascertainwhich schedule the five storeroom attendants pre-ferred to work. To the contrary, Respondent, de-spite the repeated requests of the four nonmemberstoreroom attendants, denied them a vote on thematter and directed the Employer to implement aschedule which allowed the sole member store-s Vaca v Sipes, 386 U.S. 171 (1967).9 It is axiomatic that Respondent, as the representative of all the bar-gaining unit employees, lawfully could not restrict voting on this termand condition of employment to its members only. Thus, Respondent wasrequired to give all unit employees, regardless of whether they were orwere not members, a chance to exercise a vote, since the subject matterrelated to the terms of their employment. Apparently, the complaint doesnot allege, and the General Counsel does not assert, that Respondent vio-lated Sec. 8(b)(l)(A) by limiting to members only the December 1977 andOctober 1978 otes because both votes occurred more than 6 monthsprior to the filing of the charge on May 14, 1979. Those votes, however,establish critical elements of proof of the alleged 8(bX)(1)(A) violation con-cerning the manner in which the shift schedule to be worked by thestoreroom attendants wsas selected, and, consistent with well-establishedpolicy, we shall rely upon them for the sole purpose of background toexplain otherwise ambiguous conduct occurring within the statutory limi-tation period. Local Lodge No. 1424. International Association of Machin-ists, AFL-CIO [Bryan Manufacturing Company] v. N.L.R.B., 362 U.S. 411(1960); Painters Local Union No. 1627 (William R. Johnson d/b/a John-ion's Plastcring Co.), 233 NLRB 820 at fn. 4 (1977).room attendant to continually work the day shiftand have every weekend off. On these facts, wefind that the General Counsel has established aprima facie case that Respondent refused to permitthe storeroom attendants to vote on which of thefour schedules they would work because of theirnonmembership in the Union.Respondent attempts to justify its procedure forschedule selection vis-a-vis the storeroom attendantson the grounds that the votes of December 1977and October 1978 were were open to all membersof Respondent, including the two storeroom atten-dants then employed by Respondent; that theseelections determined what schedule all unit em-ployees were required to work; and that Respond-ent was therefore obligated to apply the scheduleselected at those meetings to the storeroom atten-dants. The record, however, does not support Re-spondent's position.To the contrary, while member storeroom atten-dants were eligible to participate in the December1977 and October 1978 votes, and at each of thesemeetings one of the two then employed by the Em-ployer did participate in the vote, the issue underconsideration was the selection of a 7-day schedulefor the machinists alone,' and not for all of theemployees of the South Plant unit as Respondentnow claims. In fact, the possibility of the storeroomattendants converting to a 7-day schedule was notmentioned at either meeting. Further, Respondentdid not require the roll grinders to be bound by thevotes of those meetings, but instead allowed themto select, through an Employer-conducted poll,which schedule they would work.Thus, other than Respondent's contention thatthe votes taken in the above membership meetingsdetermined the scheduling for all unit employees-a contention which, for reasons already noted, isunsupported by the evidence-Respondent has notoffered any explanation for its imposing a particu-lar schedule on the storeroom attendants while al-lowing the machinists and the roll grinders todecide for themselves which schedule they wouldwork. Nor has Respondent otherwise explained'° Respondent claims that the stipulation contains an admission that thereason it applied Schedule 3 to the storeroom attendants was because thatschedule was selected by the membership at the December 1977 and Oc-tober 1978 meetings, citing par. 20 of the stipulation which, in pertinentpart, states:They [the storeroom attendantsl were never given an opportunity toexpress any preference as to which of the four seven-day schedulesthey preferred, except to the extent that all members of Respondent,at the December 18, 1977, and October 29, 1978, meetings of Re-spondent, were able to express a preference as to which seven-dayschedule the machinists would work.If an admission, this sentence acknowledges that the only preference thestoreroom attendants were permitted to express related to which schedulethey preferred the machinists to work.589 DECISIONS OF NATIONAL, LABOR RELATIONS BOARDwhy it denied the nonmember storeroom atten-dants' request to vote; insisted on the application ofSchedule 3 even though it was not necessary thatthey work that schedule; and selected a schedulewhich most favored the sole member storeroomattendant. We therefore conclude that Respondenthas failed to overcome the General Counsel's primafacie showing that the schedule selection processwas based on considerations of union membership.Accordingly, we find that Respondent, by denyingthe predominantly nonmember storeroom atten-dants a vote to determine which of the four 7-dayschedules they would work for reasons connectedto membership in Respondent, violated Section8(b)(l)(A) of the Act.'" We also find that Respond-ent's exclusion of one classification of unit employ-ees from the voting opportunity granted to em-ployees in two other classifications was arbitraryand thereby a breach of Respondent's duty of fairrepresentation in violation of Section 8(b)(l)(A) ofthe Act.'2IV. THE REMEDYHaving found that Respondent has engaged incertain unfair labor practices, we shall order that itcease and desist therefrom and take certain affirma-tive action designed to effectuate the policies of theAct.CONCLUSIONS OF LAW1. The Employer is an employer engaged incommerce within the meaning of Section 2(2), (6),and (7) of the Act.2. Respondent is a labor organization within themeaning of Section 2(5) of the Act.3. By not according storeroom attendants an op-portunity to vote on which of four schedules theywould work when it became necessary for them towork a 7-day operation for reasons related to mem-bership in the Union and based on arbitrary consid-erations, Respondent violated Section 8(b)(1)(A) ofthe Act.4. The aforesaid unfair labor practice is an unfairlabor practice affecting commerce within the mean-ing of Section 2(6) and (7) of the Act.ORDERPursuant to Section 10(c) of the National LaborRelations Act, as amended, the National Labor Re-" United States Postal Service. West Islip. V Y. upra." International Brotherhood of Teamsters. Chauffeurs, Warehousemenland Ilelpers of America. Local N.o. 671 (Airboroe Freight Corporation of'Delaware). 199 NLRB 994 (1972): Miranda Fuel Company, Inc., 140NLRB 181 (1962).Chairman Fanning does not join in his colleagues' reliance on Miranda,supra. but he agrees that Respondent's discrimination was illegal and arbi-trary.lations Board hereby orders that the Respondent,Lodge No. 10, International Association of Ma-chinists and Aerospace Workers, Richmond, Vir-ginia, its officers, agents, and representatives, shall:1. Cease and desist from:(a) Failing to represent storeroom attendants, orany unit employees, for reasons connected to unionmembership or for arbitrary considerations.(b) In any like or related manner restraining orcoercing employees in the exercise of the rightsguaranteed them by Section 7 of the Act.2. Take the following affirmative action neces-sary to effectuate the purpose of the Act:(a) Give the storeroom attendants the opportuni-ty to select which of the four shift schedules previ-ously submitted to Respondent by the Employerthey would prefer to work.(b) Inform the Reynolds Metals Company, Inc.,of the results of the vote and request it to imple-ment the schedule selected.(c) Post at its business offices, meeting halls, andall other places where notices to members are cus-tomarily posted copies of the attached noticemarked "Appendix."'3Copies of said notice, onforms provided by the Regional Director forRegion 5, after being duly signed by Respondent'sauthorized representative, shall be posted by Re-spondent immediately upon receipt thereof, and bemaintained by it for 60 consecutive days thereafter,in conspicuous places, including all places wherenotices to members are customarily posted. Rea-sonable steps shall be taken by Respondent toinsure that said notice are not altered, defaced, orcovered by any other material.(d) Furnish the Regional Director for Region 5signed copies of said notice for posting by the Em-ployer, if the Employer is willing, in places wherenotices to its employees are customarily posted.Copies of said notice, after being signed by a dulyauthorized representative of Respondent, shall beforthwith returned to said Regional Director fortransmission by him to the Employer.(e) Notify the Regional Director for Region 5, inwriting, within 20 days from the date of this Order,what steps Respondent has taken to comply here-with.': In the eent that this Order is enforced by a Judgment of a UnitedStates Court of Appeals, the words in the notice reading "Posted byOrder of the National Labor Relations Board" shall read "Posted Plursu-ant to a Judgment of the Uited States Court of Appeals Enforcilng anOrder of the National Labor Relations Board."590 LODGE NO. 10. IAMAPPENDIXNOTICE To EMPLOYEES AND MEMBERSPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentWE WILL NOT fail to represent storeroom at-tendants, or any other unit employees, for rea-sons connected to union membership or for ar-bitrary considerations.WE WILL NOT in any like or related mannerrestrain or coerce employees in the exercise ofthe rights guaranteed them by Section 7 of theAct.WE WItll give the storeroom attendants theopportunity to select which of the four shiftschedules previously submitted to us by theEmployer they would prefer to work.WE WILL inform Reynolds Metals Compa-ny, Inc., of the result of the vote and request itto implement the schedule selected.LODGE No. 10, INTERNATIONAL As-SOCIATION OF MACHINISTS ANDAEROSPACE WORKERS591